DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/27/2019, in response to the restriction requirement mailed 8/1/2019.	
Claims 1-3, 5-8, 10, 11, 15, 27, 29, 38, and 40-43 are pending. Claims 18, 19, 22, 36 and 37 were canceled in the amendment filed 12/27/2019.  Claims 40-43 were added.  
Claims 1-3, 5-8, 10, 11, 15, 27, 29, 38, and 40-43 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-3, 5-8, 10, 11, 15, 27, and 29) without traverse in the reply filed on 12/27/2019 is acknowledged.  
Examiner notes that claim 38, originally in group 3, was amended to be included in group 1. See amendment filed 12/27/2019.  
Applicant elected the following representative species:
SEQ ID NO:6- wherein AA2 is Met, AA10 is Gly, R1 is Gly, and R2 is Ser 
T-helper peptide- SEQ ID NO:16 
checkpoint inhibitor: PD1
molecule that mimics checkpoint inhibitor: small molecule that mimics PD1


Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because of the following informalities: the instant specification alternatively recites “SEQ ID NO: X and “(SEQ ID NO: X)”.   For example, page 5 recites SEQ ID NO: 2 and (SEQ ID NO: 3).  
Please amend the specification to consistently recite “(SEQ ID NO: X)”- inclusion of parentheses.   

There is also a disconnect between the claimed amino acid sequences SEQ ID NOs and those found in the sequence listing filed 8/16/2018.
For instance, SEQ ID NO:4 of instant claim 1 has 12 amino acids.  In contrast, per the sequence listing, SEQ ID NO:4 has 14 amino acids, NOT 12 amino acids. The same is true of SEQ ID NOs: 5 and 6 of claims 1 and 40.
SEQ ID NO:7 of instant claim 5 has 12 amino acids.  In contrast, per the sequence listing, SEQ ID NO:7 has 14 amino acids, NOT 12 amino acids.  The same is true of SEQ ID NOs: 9-12 of claim 5.
.  
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7, 10, 29, and 40-43 are objected to because of the following informalities:  
Claims 1, 5, 10, and 40 should be amended to recite “(SEQ ID NO: X)” for each of the recited amino acid sequences.  
Claim 1 should further be amended to recite “(a) … hydrophobic residue; [[or]] (b)”.  The claim should be amended to only recite “or” between formulas (b) and (c).
Claim 7 should further be amended to recite “wherein 
Claim 29 recites multiple acronyms.  Each acronym should be spelled out in full name in the first appearance within the claim set; e.g. programmed cell death protein 1 (PD-1).
Claim 41 should be amended to recite “to claim 40, further”.
Claim 42 should be amended to recite “to claim 41, further”.
Claim 43 should be amended to recite “nivolumab[[,]] (CAS 946414-94-4)”.
Appropriate correction is required.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 
The phrase “the peptide having the formula” is construed as “the peptide comprising the formula”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a composition comprising a peptide or a pharmaceutically acceptable salt thereof, the peptide having the formula (a) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 4); or (b) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 5); or (c) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 6).  Claim 8 is drawn to the composition according to claim 1, further comprising: a T helper peptide; or a T cell peptide coupled or fused at either the N- or C-termini of the peptide of (a), (b) or (c).  Claim 11 is drawn to the composition according to claim 1, further comprising multiple copies of the same peptide (a), (b) or 
Assessment of whether species are disclosed in the original specification 
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Examiner first notes that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
With regard to “T helper peptide”, the specification state that “T helper peptide” or "T helper sequence" or "Th peptide" is meant to include certain T helper sequences, or modified variants thereof of BRAFV600E SEQ ID NO: 1, namely, amino acids 607-621, 588 to 600 and 589 to 601 of SEQ ID NO: 1 (p. 6, ll. 19-32).  Per the specification and claim 10, SEQ ID NOs: 15-17 correlate with specific T helper peptide sequences.  Id. 
With regard to the term “spacer”, the specification does not explicitly define the term.  However the specification states that spacers may be amino acid sequences or chemical compounds ordinarily used as spacers.  The specification states that a spacer can be Cys or Gly-Ser (p. 5, l. 25 - p. 6, l. 2).  Preferably, the spacer of R1 or R2 is a proteolytically sensitive spacer to permit cleavage of the epitope before it enters the cell compartment where it associates with MHC (p. 9, ll. 12-14).  The specification does not provide any further information regarding “chemical compounds” that can be used to spacers.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of T helper peptides and spacers that can be used in the claimed compositions comprising a peptide of the formula (a), (b), or (c).
There are numerous potential compounds that could fall within the claim scope of “T helper peptides” and “spacers”.  However, the specification is limited to T helper peptides of SEQ ID NOs: 15-17, and spacers consisting of Cys or Gly-Ser, respectively.   
With respect to spacers, the specification does not explicitly define the term and only provides two specific examples, Cys and Gly-Ser.  Spacers that fall within the instant claim scope must be compatible with the claimed peptides, e.g., at least for purposes of solubility and not creating any steric hindrance. 
Given the high degree of unpredictability, the specification must clearly set forth the identifying characteristics of the genus of respective components of the claimed T helper peptides and spacers. Otherwise one of ordinary skill in the art will not reasonably be able to distinguish compounds that are included in the claimed genus from compounds that are excluded from the claimed genus.  Moreover, the skilled artisan cannot extrapolate to all iterations of T helper peptides and spacers that fall within the instant claim scope based on the limited examples provided in the specification.
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  

s 27, 29, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a composition comprising a peptide or a pharmaceutically acceptable salt thereof, the peptide having the formula (a) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 4); or (b) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 5); or (c) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 6).  Claim 27 is drawn to the composition according to claim 1, further comprising an antibody that binds a checkpoint inhibitor or a molecule that 
Assessment of whether species are disclosed in the original specification 
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Examiner first notes that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
The specification states that the term “checkpoint inhibitor" refers to a composition or composition in the form of an antibody or a small molecule that binds or inhibits various checkpoint proteins. Such checkpoint proteins, include, without limitation, PD-1, PD-L1, CTLA-4, BTLA and CD160. As examples, known checkpoint inhibitors include the antibodies ipilimumab (Yervoy®), pembrolizumab (Keytruda®), and nivolumab (Opdivo®), among others. Other checkpoint inhibitors developed as 
The specification further states that the composition further contains an antibody that binds a checkpoint inhibitor or a molecule that mimics the function of a checkpoint inhibitor. Among such checkpoint inhibitors are CTLA4, PD1, PDL1, LAG3, ICOS, BTLA, KIR, OX40, CD27, CD40L, CD40, TIM3 or TIM334 (p. 16, ll. 16-19).  
Example 4 teaches a melanoma mouse model in which an antibody to PD1 was administered to the mouse.  No other antibodies directed to checkpoint inhibitors, much less any molecules that mimic the function of a checkpoint inhibitor were reduced to practice.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of an antibody that binds a checkpoint inhibitor and/or a molecule that mimics the function of a checkpoint inhibitor.
While the recited claim terms “antibody that binds a checkpoint inhibitor” and a “molecule that mimics the function of a checkpoint inhibitor” recite the function of the compounds, the terms provide absolutely no information as to the structure or physical 
Examiner reiterates that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation.
There are numerous potential compounds that could fall within the claim terms “antibody that binds a checkpoint inhibitor” and “molecule that mimics the function of a checkpoint inhibitor”.  However, the specification is limited to a single anti-PD1 antibody.  See Ex. 4. No molecules that mimic the function of a checkpoint inhibitor were reduced to practice.
Given the high degree of unpredictability, the specification must clearly set forth the identifying characteristics of the genus of respective components of the claimed antibodies that bind to a checkpoint inhibitor and/or molecules that mimic the function of a checkpoint inhibitor.  Otherwise one of ordinary skill in the art will not reasonably be able to distinguish compounds that are included in the claimed genus from compounds 
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Examiner refers applicant to the above claim construction of the PTO with respect to peptide sequences.  The phrase “the peptide having the formula” is construed as “the peptide comprising the formula”.  In this instance, a peptide having the peptide formula requires a peptide comprising 100% identity to the peptide of SEQ 
Claim 6 depends from claim 1.  Claim 1 is drawn to a composition comprising a peptide or a pharmaceutically acceptable salt thereof, the peptide having the formula of (a), (b), or (c).  As recited in claim 1, variable positions R1 and R2 are independently absent, Ser, Gly, or Cys for coupling to an additional peptide or protein. Therefore, positions R1 and R2 are independently one of four options: absent, Ser, Gly, or Cys.  Per SEQ ID NO: 4, AA2 is substituted or unsubstituted Ile and AA10 is a hydrophobic amino acid.  Therefore, AA2 can be a substituted Ile and AA10 is limited to a hydrophobic amino acid.  Per SEQ ID NO: 5, AA2 is hydrophobic and AA10 is a substituted or unsubstituted Gly, Val or Leu.  Therefore, AA2 is limited to hydrophobic amino acid and AA10 is limited to hydrophobic amino acid, and AA10 can be a substituted Gly, Val or Leu.  Per SEQ ID NO: 6, and wherein AA2 is a substituted or unsubstituted Ile, Ala, Met or Leu, and wherein AA10 is a substituted or unsubstituted Gly, Ile, Val or Leu.  Therefore, AA2 can be a substituted Ile, Ala, Met or Leu, and AA10 can be a substituted Gly, Ile, Val or Leu.  Accordingly, claim 1 sets forth specific peptides wherein each amino acid position is specifically defined, per SEQ ID NOs:4-6.
Claim 6 recites: wherein one or more of said amino acids in said formula are selected from the group consisting of a D-amino acid, an amino acid containing a substitution for the alpha-carbon in the amino acid structure, an amino acid containing a beta-carbon in its amino acid structure, an amide substituted amino acid, an amino acid substituted with a straight chain, branched, cyclic or heterocyclic C1-12 alkyl group, a straight chain, branched, cyclic, or heterocyclic C1-12 alkanoyl group. 
one or more amino acid positions of the three peptide formulas recited in claim 1.  Examiner reiterates that the peptide formulas have defined amino acid positions.  SEQ ID NOs:4-6, respectively, recite a 10mer peptide wherein position 2 is Leu, and amino acid positions 4-10 are Thr-Glu-Lys-Ser-Arg-Trp-Ser.  Additionally, R1 and R2 are restricted to absent, Ser, Gly, or Cys.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or retarding melanoma, does not reasonably provide enablement for preventing the development of melanoma.  The specification does not enable any person skilled in the art to which it practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
Claim 38 is drawn to a method of treating for retarding or preventing the development of melanoma in a mammalian subject comprising administering to the subject in need thereof a composition of claim 40.  Claim 40 is drawn to a composition according claim 1, comprising a peptide or a pharmaceutically acceptable salt thereof, the peptide having the formula of R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 (SEQ ID NO: 6), wherein R1 is Gly, R2 is Ser, AA2 is unsubstituted Met, and AA10 is unsubstituted Gly.  Thus the peptide has the sequence GLMTEKSRWSGS.
Melanoma (Merck Manuals melanoma accessed 1/13/2021 at URL merckmanuals.com/professional/ dermatologic-disorders/cancers-of-the-skin) teach that melanoma arises from melanocytes in a pigmented area (e.g., skin, mucous membranes, eyes, or central nervous system). Metastasis is correlated with depth of dermal invasion. With spread, prognosis is poor. Diagnosis is by biopsy. Wide surgical excision is the rule for operable tumors. Metastatic disease requires systemic therapy but is difficult to cure.
Melanomas occur mainly on the skin but also on the mucosa of the oral, genital, and rectal regions and conjunctiva. Melanomas may also develop in the choroid layer of the eye, in the leptomeninges (pia or arachnoid mater), and in the nail beds. Melanomas vary in size, shape, and color (usually pigmented) and in their propensity to invade and 
 (2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification fails to provide guidance on how a claimed peptide can prevent melanoma. The specification includes data from a single claimed peptide (SEQ ID NO:25) and an anti-PD1 antibody.  See Example 4.     
However, the skilled artisan does not have sufficient guidance to extrapolate the limited teachings to prevention of melanoma.  Specifically, there is no guidance in the specification as to identifying individuals that would be at risk for developing melanoma (patient population), as well as a dose amount, dosing schedule, or a route of administration that would be necessary in order to prevent melanoma.
State of the Prior Art: 
Whipple (British Journal of cancer 111:1162-1633 (2014) ) teach that Melanoma, the most lethal form of skin cancer, is responsible for over 80% of all skin cancer deaths and is highly metastatic, readily spreading to the lymph nodes or metastasising to other organs. The frequent genetic mutation found in metastatic melanoma, BRAFV600E, results in constitutive activation of the mitogen-activated protein kinase pathway (abstract).  Melanoma progression is often associated with a mutation in the BRAF oncogene. The most common mutation, BRAFV600E, is found in ∼50% of melanomas and promotes progression through constitutive activation of the mitogen-activated protein kinase (MAPK) signalling and target genes. Among these genes, matrix metalloproteinase-1 (MMP-1;) and several cytokines and chemokines affect stromal cells in the tumour microenvironment (TME;). Importantly, the small molecule inhibitor, vemurafenib, specifically blocks BRAFV600E signalling and expression of these downstream genes, inducing tumour regression. Accumulating evidence highlights the critical role of the TME in enhancing the aggressive behaviour of melanomas, since products secreted by the tumour cells affect gene expression in adjacent stromal cells, causing them to adopt a carcinoma-activated fibroblast-like (CAF-like) phenotype (p. 1625).  Results suggest a mechanistic link between BRAFV600E and MMP-1 in mediating melanoma progression. They also suggest that activation of similar genes in adjacent fibroblasts creates a ‘spill-over’ mechanism to enhance the tumourigenic behaviour of melanoma cells with BRAFV600E (p. 1631).
Chen et al. (Plos ONE 7: e42598, pp.1-9 (2012)) teach that the MAPK and AKT pathway represent the most frequently mutated signaling pathways in human cancers. 
(5)  Working Examples:  Example 1 teaches the results of human modified of BRAFV600E cytotoxic T cell (CTL) peptides that were predicted to bind to HLA-A2.  T-helper peptides of SEQ ID NOs:15-17 were able to induce proliferative response and melanoma patient peripheral blood mononuclear cells (PBMCs).  Example 2 teaches induction of cytotoxic T cells by LMTEKSRWSG (SEQ ID NO: 25).  Example 3 indicates induction of cytotoxic T cells by the combination of the T-helper peptide of V600E based cytotoxic peptide of LMTEKSRWSG (SEQ ID NO: 25).  Example 4 teaches a melanoma mouse model in which the mouse received a peptide of SEQ ID NO:25 with or without an anti-PD1 antibody.  As indicated in figure 4, the combination of peptide and anti-PD1 antibody (X) sample on the graph, yielded the greatest reduction in tumor volume.
No example of prevention of melanoma development was reduced to practice.
	(6) Skill of those in the art:  The relative skill of those in the art is high.
(7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somasundaram et al. (Cancer Res 66:3287-3293 (2006)- cited in IDS filed 3/4/2020). 
Somasundaram et al. teach that BRAF (BRAFV600E) is a potential immunotherapeutic target for melanoma because of its tumor specificity and expression in the majority of these lesions derived from different patients. BRAFV600E is expressed intracellularly and not on the cell surface, therefore providing a target for T cells but not B cells (abstract).  BRAFV600E peptides with putative binding sites for human leukocyte antigen (HLA)-A2 were used to stimulate T lymphocytes of HLA-A2– positive melanoma patients.  Id.   Specific peptides are taught in Table 2.  One particular peptide is LATEKSRWSG, wherein AA2 is Ala, AA10 is Gly, and R1 and R2 are absent.  The peptide LATEKSRWSG reads on SEQ ID NOs: 5 and 6.  Accordingly, the limitations of instant claims 1 and 3 are satisfied.  Regarding claim 2, compositions comprising the peptides were used in T cell proliferation assays.  The in vitro cell assay conditions are deemed to be a pharmaceutically acceptable carrier.  
Regarding claim 15, Somasundaram et al. states that all of the peptides were encapsulated in PLG microspheres [reads on liposome and/or adjuvant] and used in the lymphoproliferation assays (reagents; p.3289).

Claim(s)  1-3, 5-7, 11, 15, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlyn et al. (U.S 2010/0203109). 
Herlyn et al. teach BRAFV600E mutant peptides or a pharmaceutically acceptable salt thereof, that induce MHC Class I-dependent cytotoxic T cell responses in mammals 
	Regarding claim 2, the composition may include a pharmaceutically acceptable vehicle or carrier (e.g., para. [0011]).  Regarding claims 3 and 5, instant SEQ ID NO:11 (R1-Leu-Met-Thr-Glu-Lys-Ser-Arg-Trp-Ser-Gly-R2) has 100% identity with SEQ ID NO:27 of Herlyn, AA2 is Met, AA10 is Gly, and R1 and R2 are absent.  Regarding claim 6, Herlyn teaches that the peptide can have a D-amino acid, an amino acid containing a substitution for the alpha-carbon in the amino acid structure, an amino acid containing a beta-carbon in its amino acid structure, an amide substituted amino acid, an amino acid substituted with a straight chain, branched, cyclic or heterocyclic C1-12 alkyl group, a straight chain, branched, cyclic, or heterocyclic C1-12 alkanoyl group (claim 2, paras. [0062]-[0068]).  Regarding claim 7, R1 or R2 can be Cys (e.g.,  para. [0069], claim 1, 
	Accordingly, claims 1-3, 5-7, 11, 15, 27, and 29 are anticipated by Herlyn et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 11, 15, 27, 29, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlyn et al. (U.S 2010/0203109).
Herlyn et al. teach BRAFV600E mutant peptides or a pharmaceutically acceptable salt thereof, that induce MHC Class I-dependent cytotoxic T cell responses in mammals are useful in prophylactic, diagnostic and therapeutic treatments for melanoma (abstract).  Compositions comprising the peptides are useful in inducing responses that are not patient-specific, but that are specific for a mutation that occurs in about 70% of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, (SEQ ID NO: 27), wherein AA2 is Met, AA10 is Gly, and R1 and R2 are absent.  This peptide has 100% identity with instant SEQ ID NO:11.  The reference further taught that when either R1 or R2 are optional amino acids (e.g., Cys, -Gly-Ser-) may be included at the N- or C-termini of the peptide for the purpose of linking two or more peptides together or linking a peptide to a second protein, peptide or carrier (para. [0069]).  
It would been obvious to the skilled artisan to prepare a peptide recited in claim 40, having a peptide of SEQ ID NO:6 wherein R1 is Gly, AA2 is Met, AA10 is Gly, and R2 is Ser [GLMTEKSRWSGS] based on the teachings of Herlyn et al.  This is deemed to be a matter of routine optimization on the part of the skilled artisan.  SEQ ID NO: 27 of Herlyn had the peptide sequence Leu-Met-Thr-Glu-Lys-Ser-Arg-Trp-Ser-Gly.  As taught by Herlyn, the peptide could have Cys or -Gly-Ser- at the N- or C-termini of the peptide for the purpose of linking two or more peptides together or linking a peptide to a second protein, peptide or carrier.  Thus it would have been within routine optimization of the skilled artisan to arrive at a peptide of GLMTEKSRWSGS wherein Gly and Gly-Ser were the amino acids at the N- and C- termini.  Examiner notes that the underlined portion of the peptide correlates with SEQ ID NO: 27 of Herlyn.  It is further noted that SEQ ID NO: 26 of Herlyn has the amino sequence Leu-Met-Thr-Glu-Lys-Ser-Arg-Trp-Ser (missing Gly at the end of SEQ ID NO:27).  It is deemed to be well within the skill of the artisan to modify either SEQ ID NO: 27 or 26, through routine optimization based on 
Regarding claim 38, Herlyn et al. teaches that the peptides can be used in a method of treating, retarding or preventing the development of melanoma in a mammalian subject (e.g., paras. [0014]-[0016], [0043], [0094], claims 14 and 15).
	Accordingly,  1-3, 5-7, 11, 15, 27, 29, 38 and 40 are rendered obvious in view of the teachings of Herlyn et al. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,811,993 (hereinafter “the ‘933 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 1 of the ‘933 patent is drawn to  compound of the formula R1-Leu-AA2-AA3-Glu-AA5-AA6-AA7-Trp-AA9-AA10-R2 (SEQ ID NO: 4), or a pharmaceutically acceptable salt thereof, wherein AA2 is an amino acid selected from the group consisting of a substituted or unsubstituted Ala, Leu, Met, Val, Pro and Gly; wherein AA3 is an amino acid selected from the group consisting of a substituted or unsubstituted Thr and Ser; wherein AA5 is an amino acid selected from the group consisting of a substituted or unsubstituted Lys, Arg and His; wherein AA6 is an amino acid selected from the group consisting of a substituted or unsubstituted Ser and Thr; wherein AA7 is an amino acid selected from the group consisting of a substituted or unsubstituted Arg, Lys, and His; wherein AA9 is an amino acid selected from the group consisting of a substituted or unsubstituted Thr, Val, Leu and Ser; wherein AA10 is absent or is a substituted or unsubstituted Gly, Pro or Leu; wherein R1 is absent or a Cys for coupling to a second peptide or protein; and wherein R2 is absent or a Cys for coupling to a second peptide or protein. Claim 2 of the ‘933 patent recites wherein one or more amino acids is modified.  The claim limitations are the same as found in instant claim 6.  SEQ ID NOs: 9, 534, 540, and 546, read on the instant claims. Claims 10 and 11 of the ‘933 patent recite that a second peptide may be added at the N- or C- termini.  Claims 12-14 of the ‘933 patent recite pharmaceutical composition comprising a pharmaceutical carrier and further can comprise a liposome.  Claims 15 and 16 of the 
The instant claims are drawn to a composition comprising a peptide or pharmaceutically acceptable salt thereof, the peptide having the formula (b) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 SEQ ID NO: 5, wherein R1 and R2 are independently absent, Ser, Gly, or Cys for coupling to an additional peptide or protein, and wherein AA2 is a hydrophobic residue and AA10 is a substituted or unsubstituted Gly, Val or Leu; or (c) R1-Leu-AA2-Thr-Glu-Lys-Ser-Arg-Trp-Ser-AA10-R2 SEQ ID NO: 6, wherein R1 and R2 are independently absent, Ser, Gly, or Cys for coupling to an additional peptide or protein, and wherein AA2 is a substituted or unsubstituted Ile, Ala, Met or Leu, and wherein AA10 is a substituted or unsubstituted Gly, Ile, Val or Leu.  Claim 2 recites further comprising a pharmaceutically acceptable vehicle or carrier. Instant claims 6 and 7 recite overlapping subject matter of claims 2 and 7, respectively, of the ‘933 patent.  Instant claim 15 recites that the composition further comprises a liposome or an adjuvant.
Instant claims 1-3, 6-8, and 15 are deemed to be anticipated by claims 1-16 of the ‘933 patent.

Examiner comment
Instant SEQ ID NO:10 has 92.2% identity with SEQ ID NO:9 of Herlyn et al. (U.S 2010/0203109- cited herein).


Conclusion
No claims allowed.
Claims 1-3, 5-7, 8, 11, 15, 27, 29, 38, 40, and 42 are rejected.  Claims 10, 41, and 43 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654